Opinion issued July 23, 2019




                                     In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                               NO. 01-19-00190-CV
                           ———————————
                        KEITH BLASCHKE, Appellant
                                        V.
                       CYNTHIA BLASCHKE, Appellee



                   On Appeal from the 245th District Court
                            Harris County, Texas
                      Trial Court Case No. 2014-31578


                         MEMORANDUM OPINION

      Appellant, Keith Blaschke, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. CIV. P. 145; TEX. R. APP. P.

5, 20.1; see also TEX. GOV’T CODE ANN. §§ 51.207, 51.851(b), 51.941(a), 101.141;

Fees Charged in the Supreme Court, in Civil Cases in the Courts of Appeals, and
Before the Judicial Panel on Multi-District Litigation, Misc. Docket No. 15-9158

(Tex. Aug. 28, 2015). Further, appellant has not paid or made arrangements to pay

the fee for preparing the clerk’s record. See TEX. R. APP. P. 37.3(b). After being

notified that this appeal was subject to dismissal, appellant did not adequately

respond. See TEX. R. APP. P. 42.3(b), (c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c), 43.2(f). We

dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Lloyd, Landau, and Countiss.




                                         2